Realty Lease Agreement


Party A:   Shenzhen Baishisha Joint Stock Co., Ltd.
Legal address:   Residents’ Committee Building, Fuyong Subdistrict, Bao’an
District, Shenzhen
Legal Representative:      Wen Xining
Telephone Number:     86-755-27396336


Party B: Feigeda Electronic (SZ) Co., Ltd
Legal address: __________________________________________________
Legal Representative:       Bu Falin
Telephone Number:   86-13823773901
 

Through negotiation, Party A agrees to lease the following realties to Party B
(together with Party A, the “Parties”): (1) a six-storey plant located at Floor
1 to 6, Building No. 66, Longwang Temple Industrial Area, Baishisha, Fuyong
Subdistrict, Bao’an District, Shenzhen, with an area of 7,800 square meters (the
“Plant”); (2) a seven-storey dormitory located at Building No. 65, Longwang
Temple Industrial Area, Baishisha, Fuyong Subdistrict, Bao’an District, Shenzhen
(“Northern Dormitory”), with an area of 4,000 square meters (excluding the
ground-floor store); (3) a seven-storey building located at Longwang Temple
Industrial Area, Baishisha, Fuyong Subdistrict, Bao’an District, Shenzhen
(“Southern Dormitory”, together with Northern Dormitory, the “Dormitories”) with
an area of 3,500 square meters (excluding the ground-floor store); (4) a storey
located at a building, in Longwang Temple Industrial Area, Baishisha, Fuyong
Subdistrict, Bao’an District, Shenzhen (“North Storey”), with an area of 680
square meters (to be calculated by the actual projected area of the
building).  The total area of the Plant and the Dormitories is 15,300 square
meters.  Based on the principle of equality and mutual benefits, the Parties
agree as follows:


Article 1 Lease Term
    The lease term is 5 years, commencing from May 1, 2009 and ending on April
30, 2014.


 
 

--------------------------------------------------------------------------------

 
 
Article 2   Leasing Price and Other Fees
1. During the first year, the leasing Price of the Plant and the Dormitories is
RMB10 Yuan per square meter per month and the leasing Price of the North Storey
is RMB 14 Yuan per square meter per month, and the total monthly rental for the
Plant, Dormitories and the North Storey is RMB162,520.00 Yuan.  From the third
year, the lease price of the Plant and Dormitories will be RMB 11 Yuan per
square per month, and the lease price of the North Storey will be RMB 15 Yuan
per square per month, and the total monthly rental for the Plant, Dormitories
and the North Storey will be RMB178,500.00 Yuan.  In addition, Party B shall pay
Party A the plan management fee RMB1,500 Yuan per month.


2. Upon the execution of this agreement, Party B shall pay Party A RMB
487,560.00 Yuan, including deposit RMB 325,040.00 Yuan which is equal to
two-month rental and the rental for the first month RMB 162,520.00.  The deposit
shall be refunded to Party B upon the expiration of the agreement; if Party B
unilaterally terminates the agreement during the lease term, the deposit shall
not be refunded to Party B.


Article 3  The Obligation Of Party A
1. Party A shall install a transformer of 315KVA in the Plant.  The cost arising
from the low voltage line(s) other than the transformer shall be borne by Party
B.  Party shall pay the electricity fees to the power supply company for its own
consumption of electricity.
2. Party A shall provide the water facilities for the Plant and the
Dormitories   Party B shall pay the water charges and sewage treatment fees to
the water supply company for its own consumption of water.
3. Party A shall provide a 2-ton freight elevator for Party B.  During the lease
term, Party B shall liable for the maintenance and the relevant fees (Note:
Party B shall repair the elevator or make compensation if there is any man-made
damage to the elevator.)  When the agreement is terminated, Party B shall return
the elevator to Party A in good condition.
4. When the agreement expires, Party B has the first refusal of renewal the
agreement under the same conditions and the Parties shall sign a new agreement
for the renewal.
5. Party A is responsible for appointing a factory director to assist Party B
with the Plant opening process whose wage shall be paid by Party B.
6. Party B may have a 30-day term for the decoration of the Plant and the
Dormitories, and Party B is exempted from the rental payment for the decoration
term.
7. If it is not due to Party B, the Plant and the Dormitories is likely to
impair public security, or the Plant and the Dormitories are damaged during
normal use, Party A shall repair the Plant and the Dormitories at its own cost
within seven days when it is informed by Party B.
8. Party A shall maintain the public order of the neighborhood of the Plant.
9. During the lease term hereof, Party A shall not terminate this agreement for
any reason.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Where there is any dispute arising from the Parties hereto, the Parties
hereto shall perform their respective obligations in accordance with this lease
agreement rather than the agreement signed at the competent realty
administration authority.
11. If Party A decides to build additional stories on the North Storey, Party B
shall be of assistance, however, Party A shall take necessary security measures
and ensure Party B’s access is not blocked.


Article 4  The Obligation Of Party B
1. Party B shall decorate the Plant at its own cost.
2. Party B shall take good care of Party A’s properties.  Party B shall be
liable for any damages arising from its improper use of the Plant and/or the
Dormitories.
3. Party B shall periodically pay the authorities fees that are collected by
relevant authorities.
4. Party B shall pay wages to factory director appointed by Party A at the rate
of RMB2,500 per month.
5. Party B makes compensation to Party A for any damages to the housing
structure due to Party B’s misuse.
6. Party B shall handle the Hukou registration and the employment procedures for
the nonnative-resident employees at its own costs.
7. Party B shall strictly comply with the relevant rules and regulations
provided by the fire control authority of the District or Subdistrict regarding
production safety and escape exit in the leased Plant and Dormitories, and Party
A shall assist with Party A in the procedure.  Otherwise, if Party B violates
the relevant rules and regulations, which results in accident or disaster, Party
B shall be liable for all the economic damages and take the legal
responsibility.
8. Party B shall conduct its operation and dispose pollutants in accordance with
standards provided by local environmental protection department and pay the
sewage costs, and Party A shall assist with Party B in the procedure.
9. Party B shall not sublease part of or all of the leased realties to any third
party for any illegal use, otherwise, Party B Party B shall be liable for all
the economic damages and take the legal responsibility.
10. Party B shall pay the administration fees and stamp duty in connection with
the lease agreement.
11. Party A is entitled to reclaim the leased realities hereof and terminate
this lease agreement in the event that Party B delays paying the rental and
employees’ wages for more than one month.


Article 5   The Commencement Date of Rent Payment
The rental payment of the Plant, the Dormitories and North Storey is calculated
from the 1th of June,2009.


Article 6 Rental Settlement
Party B shall make rental payments to Party A before the 10th of every month at
the teller office in the Residents' Committee Building which includes monthly
rental, property management fee and the wage of the Factory director, with a
total amount of RMB166,520.00.  If Party B delays payment for over one month,
Party B shall pay a late payment charges to Party A which is equal to 0.3% of
the unpaid rental per day; if Party B delays payment over 40 days, it is deemed
that Party B has breached the agreement and Party A has the right to terminate
this agreement and reclaim the Plant and Dormitories.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 7   Other Terms And Conditions
1. Party A has priority to renew this agreement under the same conditions after
the expiration of this agreement.  If Party B does not renew this agreement, 1)
Party B shall not remove the lightings, electrical wires, distribution cabinet
and distribution box installed by Party B; 2) Party B has the right to remove
the air conditioners,  production equipments and office furniture
(“Facilities”), or transfer the foresaid Facilities to Party A with certain
costs;  3) the real estate invested by Party B in the Plant shall belong to
Party A; Party B shall repair the facilities in the or around the Plant if such
facilities are damaged, the lease agreement can be terminated only if Party A
has satisfactorily accepted the repair after inspection.
2. Party B shall pay the relevant fees every month to Party A and Party A shall
provide a receipt of standard form issued by the competent financial management
authority.  If Party B requests Party A to issue invoices, Party B shall pay the
taxes.
3. Party A has the priority to recycle the industrial waste produced by Party B
under the same conditions.
4. Matters not mentioned herein，if any，may be supplemented through negotiation
by the Parties hereto.  Any Party hereto shall not breach the agreement upon the
due execution.  Where any Party hereto breaches the agreement, the other Party
is entitled to unilaterally terminate the agreement and claim the compensation
equal to three-month rentals from the Party in breach.
5. This agreement shall come into force upon the due execution of the
Parties.  The Parties shall strictly comply with the agreement.
6. This agreement is made in duplicate with the same legal effects and each
Party holds one copy.
 

The lessor (Party A): Shenzhen Baishisha Joint Stock Co., Ltd.
Legal Representative Signature:     /s/ Wen Xining
Authorized agent:                        
Seal: ____


The renter (Party B): Feigeda Electronic (SZ) Co., Ltd
Legal Representative Signature: /s/ Bu Falin
Seal: _____


                                                   Date: April 15, 2009

 
 

--------------------------------------------------------------------------------

 